Title: To Thomas Jefferson from Du Portail, 2 July 1786
From: Duportail, Louis LaBègue de Presle, Chevalier
To: Jefferson, Thomas


Paris, 2 July 1786. Acknowledges TJ’s letter of 27 June and its enclosure. He feels that the Commissioners of the Treasury have not paid sufficient attention to the fact that his own representations revolve principally on a failure to receive the arrearages of 1784; however, he will await with patience the time when the state of her finances will permit the United States to meet her engagements. He hopes this will be soon, less from personal interest than from the “plaisir infini que me fera tout Ce qui annoncera la prosperite d’un pays que j’aimeray toute ma vie  et Ce qui Contribuera a luy donner en europe la Consideration dont il doit jouir.”
